Citation Nr: 0826361	
Decision Date: 08/06/08    Archive Date: 08/18/08

DOCKET NO.  05-03 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 2002 
to September 2002.  He has had approximately eleven months of 
prior active military service and approximately thirteen 
years of inactive military service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Buffalo, NY.  In that decision, the RO denied service 
connection for left knee disability.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran contends that his left knee strain began while he 
was on active duty in May 2002.  In October 2004, the veteran 
stated: "While on active duty I re-aggravated my knee while 
participating in P.T. soccer."  Also, in October 2004, the 
veteran's wife stated that she noticed him limping after 
picking him up at the airport in August 2002.  

Private medical records submitted by the veteran show that in 
November 1995 he reported left knee pain to his private 
physician after playing volleyball four months earlier.  A 
radiology record from a private doctor in November 1995 was 
negative.  Another private medical record from October 1996 
shows that a private physician diagnosed the veteran with 
"pain left knee, possible sprain, anserine bursitis" after 
the veteran gave a history of injuring his left knee on the 
prior Labor Day.  

At the March 2003 VA examination, the orthopedic examiner 
assessed the veteran with left knee strain.  The examiner did 
not examine the veteran's service treatment records and did 
not address the issue of whether any current left knee 
disability was related to service.  

Service treatment records an entry dated August 2002, 
reflecting:  "Left knee injury, May '02, while playing 
soccer.  Continues to have medial joint line pain and exam 
suggestive of meniscal tear."  Another service treatment 
record from January 2003 notes the veteran's status as "Post 
service related left shoulder/knee injuries and chronic 
pain."  

A private physician stated in a September 2004 letter that 
the veteran had an MRI and "wanted an opinion on it."  The 
private physician went on to state:  "There is some mild MCL 
attenuation with what appears to me to be a PCL attenuation 
also.  He evidently had an injury in 1995 with MRI  (sic) on 
that knee which did not show any of these injuries."  The 
private physician went on to admit that he had not actually 
seen the MRI from 1995, but that he was relying on the 
veteran's assertions regarding the matter.  The private 
physician concluded that if the veteran was correct about the 
1995 MRI, then "these changes on this scan today are not 
related at all to the 1995 injury."  Finally, the private 
physician diagnosed the veteran with "patella femoral 
disease" based on the recent MRI.  

The Board notes the representative's July 2008 request for a 
remand based on the fact that the VA examiner did not have 
access to the veteran's service treatment records in 
conjunction with the evaluation.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available service personnel 
records.  The Board is particularly 
interested in a determination of the dates 
of all the veteran's periods of service.  

2.  After obtaining appropriate 
authorizations where necessary, copies of 
records of any additional left knee 
treatment that the veteran may have 
received since his separation from service 
in September 2002 should be procured.  All 
previously unattained medical records 
should be associated with the claims 
folder.  

3.  Thereafter, the veteran should be 
scheduled for a VA examination to 
determine the nature, extent, and etiology 
of any left knee disability that he may 
have.  The claims folder must be made 
available to the examiner in conjunction 
with the examination.  All indicated 
studies should be conducted, including X-
rays.  

For each left knee disability found, the 
examiner should express an opinion as to 
whether it at least as likely as not 
(e.g., a 50% probability or greater) that 
the left knee disability had its clinical 
onset in service or is otherwise related 
to active service.  In answering this 
question, the examiner should address the 
pertinent pre-service and post-service 
findings, the veteran's complaints, and 
his wife's observations.  Complete 
rationale should be given for all opinions 
reached.  

4.  Following the completion of the above, 
the AMC should re-adjudicate the issue of 
entitlement to service connection for a 
left knee disability.  If the decision 
remains in any way adverse to the veteran, 
he should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issues remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




